— Petition for reinstatement granted, effective May 3, 1979. Petitioner was suspended for a period of 18 months by order dated May 20, 1968. An Application for reinstatement filed in 1970 was denied and petitioner was disbarred by order dated May 3, 1972. The present application was referred to the Committee on Professional Standards for the Third Judicial Department and the Committee on Character and Fitness for the Third Judicial District, each of which has recommended approval. It appears that at the time of the misconduct which resulted in disbarment and suspension, petitioner was suffering from acute alcoholism. The evidence submitted on this application demonstrates that petitioner has fully recovered from that condition and that during the 11 intervening years, as an officer of the Albany Council on Alcoholism, he has made a valuable contribution to the Capital District Community by giving direct aid to persons afflicted with alcoholism and by assisting in the programmatic development of its treatment. We are satisfied that petitioner has rehabilitated himself as a useful member of society and possesses the requisite character and fitness for reinstatement as a member of the Bar. Mahoney, P. J., Greenblott, Sweeney, Main and Herlihy, JJ., concur.